Citation Nr: 0508382	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  98-17 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for a bipolar disorder, and 
if so, whether service connection is warranted.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1955.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decision dated in June 1997 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied entitlement to service 
connection for a bipolar disorder.  

In January 1984, the veteran submitted a claim for service 
connection for a nervous condition.  In December 1984, the RO 
advised the veteran that his claim for benefits was denied 
because he had failed to report for a scheduled examination.  
He was not informed of the specific benefit that was being 
denied.  In June 1997, the RO reopened the claim for service 
connection for a bipolar disorder and the RO denied the claim 
on the merits.  

Because the veteran was never advised that the earlier claim 
for service connection for a psychiatric disability was 
denied, there is no final decision on that claim.  Best v. 
Brown, 10 Vet App 322 (1997); Hauck v. Brown, 6 Vet.App. 518 
(1994) (per curiam order).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The service medical records show that the veteran developed a 
concussion in June 1953 after sustaining a blow to the head.  
In a March 2001 statement, Dr. S.T. a VA staff psychiatrist, 
indicated that the veteran had bipolar disorder, mixed type.  
Dr. S.T. stated that the veteran reported being kicked in the 
face and head in service, and he has since had a mood 
disorder.  Dr. S.T. stated that it "may well be" that the 
veteran had the onset of a mood disorder while in service.  
He noted that one of the bipolar symptoms, was indiscretion, 
and that this may have lead the veteran into a situation 
which led to his being hit in the head.   

A VA examination is necessary to obtain a medical opinion 
that is the product of a review of the claims folder, in 
order to determine whether the bipolar disorder is related to 
a disease or injury in service or was incurred in service.

The Board finds that a medical examination is necessary to 
determine whether the bipolar disorder first manifested in 
service or is related to service or to a disease or injury in 
service.  The veteran is advised that failure, without good 
cause, to report for a necessary examination could result in 
the denial of his claim.  38 C.F.R. § 3.655 (2004).

Accordingly, this case is remanded for the following action:

1.  The veteran should be afforded a 
psychiatric examination to determine the 
nature and etiology of the current 
psychiatric disorder, diagnosed as 
bipolar disorder.  The veteran's VA 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  

The examiner should report all current 
diagnoses.  The examiner should express 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that the current bipolar 
disorder is due to a disease or injury in 
service, or is otherwise related to 
service.  The examiner should provide a 
rationale for all opinions rendered.

2.  The AMC or RO should then 
readjudicate the issue on appeal.  If all 
the desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




